DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 and December 4, 2020 have been entered.

Response to Amendment
Applicant’s amendment filed December 4, 2020 has been entered.  Claims 1, 4, and 6-11 are pending with claims 8-11 withdrawn from consideration.
The Declaration under 37 CFR 1.132 filed February 23, 2020 is insufficient to overcome the rejection of claim 1 based upon 35 U.S.C. 103 as obvious over Horiuchi (US 20150270040) in view of ‘562 (JP-H058562-B2) as set forth in the last Office action because:  the evidence presented does not address the combination of art as applied.
The declaration as provides evidence that producing a permanent magnet according to the steps as set forth in Horiuchi (US 20150270040) yields a permanent magnet with a Th2Zn17 structure and not the claimed TbCu7 structure. Horiuchi identifies steps S1-S7 as the aging heat treatment scheme to form the Th2Zn17 structure [0009], [0058]. Horiuchi forms the TbCu7 phase, which is maintained at room temperature, as an intermediate in the production of the Th2Zn17 7 phase, such as that which forms in the intermediate step of Horiuchi, for a permanent magnet. All evidence of record suggests that a TbCu7 magnet meeting the claimed chemical composition would meet all claimed properties. Note that the sole comparative example in the present disclosure only has 70% of the TbCu7 proportion. As the rejection over Horiuchi in view of ‘562 structurally arrives at a TbCu7 magnet with the claimed composition, the combination of Horiuchi in view of ‘562 would be expected to meet the claimed properties, and the declaration which shows that the process of Horiuchi alone beyond the processing of the intermediate yields a different result is ineffective in overcoming the rejection.
The rejection over Horiuchi in view of ‘562 is only one of three sets of rejections previously set forth. There remain additional grounds of rejection under 35 USC 103 over ‘562 alone and over Higuchi (US patent no. 4484957) alone. Each of ‘562 and Higuchi alone arrives at a TbCu7 magnet with an overlapping or encompassing chemical composition. The submitted declaration does not address either ‘562 or Higuchi.
Applicant is reminded that during an interview held on December 15, 2020, Examiner informed applicant’s representative that evidence which shows a permanent magnet which does meet the chemical composition and does meet the TbCu7 requirements but does not meet the claimed Cu variance requirements likely would be persuasive in overcoming rejections 35 USC 103.

Claim Interpretation
Regarding the limitation of “a variance of the Cu concentration” in claim 1, in order for a variance to refer to a property of a material as a whole, it must be calculated according to some defined sampling process.  The passage from paragraph [0039] of the present disclosure “[I]t suffices if the variances in at least four places or more in each of the surface portion and the 7 crystal phase calculated in at least four places meets the claimed range.
The subscripts             
                100
                -
            
         x and x in claim 6 will be interpreted as a separate percentage from the             
                100
                -
                p
                -
                q
                -
                r
                -
                s
            
        , p, q, r, and s subscripts in the framework formula of claim 6 such that the combined percentage of Co and A is             
                100
                -
                p
                -
                q
                -
                r
                -
                s
            
        . This interpretation is necessary in view of claim 6’s recitation of p, q, r, and s as percentages, as considering the amount of Co as the product of             
                100
                -
            
         x and             
                100
                -
                p
                -
                q
                -
                r
                -
                s
            
         would result in the potential for percentages greater than 100%.
Regarding applicant's remarks in the response filed December 4, 2020regarding reconsider the claim interpretation, some statement of claim interpretation of claim 6 is necessary in order to clearly the only reasonable interpretation of claim 6 in view of the specification and disclosure as a whole. Note that if x = 0 were directly substituted into the framework formula recited in claim 6, the result would be: RpFeqMrCus(Co100)100-p-q-r-s. As subscripts in framework formulas indicate relative weights and not percentages, a direct interpretation of claim 6 as written would disproportionately skew the percentage of Co beyond that within the scope of the disclosed invention.
Claim 7 specifies composition limitations as percentages of elements in the composition formula. The claimed percentages are herein interpreted as follows:
50 atomic percent of the M element in claim 7 as 50% of r (the subscript modifying M);
Support for this interpretation, as opposed to an interpretation which considers the limitations as percentages of the total composition, may be found in Table 1 of the present disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, and 6-7 is/are rejected under 35 U.S.C. 103 as obvious over Horiuchi (US 20150270040) in view of ‘562 (JP-H058562-B2) cited in IDS dated February 25, 2019). References to ‘562 will be made with respect to the English language translation accompanying the action dated March 27, 2020.
Regarding claims 1, 4, and 6-7 Horiuchi discloses a permanent magnet (Title, [0002]). The disclosed by Horiuchi is expressed by the composition formula RpFeqMrCutCo100-p-q-r-t [0015]. Compositions of the permanent magnet disclosed by Horiuchi are compared with the presently claimed compositions in the table below:
Alloying Element
Horiuchi
Present Invention

Example 1 (Table 1)
Example 4 (Table 1)
Range

R
Sm: 11.04
Nd: 0.19
Total: 11.23
Sm: 11.30
p:                                 
                                    10.5
                                    ≤
                                    p
                                    ≤
                                    12.5
                                
                             [0015]
50% or more of p as Sm [0016]
p:                                 
                                    10.5
                                    ≤
                                    p
                                    ≤
                                    12.5
                                
                             
50% or more of p as Sm (claim 1)
Fe
23.97
29.54
q:                                 
                                    23
                                    ≤
                                    q
                                    ≤
                                    40
                                
                             [0015]
q:                                 
                                    25
                                    ≤
                                    q
                                    ≤
                                    40
                                
                             (claim 1)
M (at least one of Zr, Ti, Hf)
Zr: 3.11
Zr: 1.77
r:                                 
                                    0.88
                                    ≤
                                    r
                                    ≤
                                    4.5
                                
                             [0015]
50% or more of r as Zr [0019]
r:                                 
                                    0.88
                                    ≤
                                    r
                                    ≤
                                    4.5
                                
                             (claim 1)
50% or more of r as Zr (claim 7)

5.33
4.26
t:                                 
                                    3.5
                                    ≤
                                    t
                                    ≤
                                    10.7
                                
                             [0015]
s:                                 
                                    3.5
                                    ≤
                                    s
                                    ≤
                                    10.7
                                
                             (claim 1)
Co
56.36
53.00
                                
                                    100
                                    -
                                    p
                                    -
                                    q
                                    -
                                    r
                                    -
                                    t
                                
                             [0015]
                                
                                    100
                                    -
                                    p
                                    -
                                    q
                                    -
                                    r
                                    -
                                    s
                                
                             (claim 1)
At least one of Ni, V, Cr, Mn, Al, Ga, Nb, Ta, and W
—
Cr: 0.13
20% or less of (100-p-q-r-s) [0022]
20% or less of (100-p-q-r-s) (claim 6)


The sum of all element compositions reported by Horiuchi for each of examples 1 and 4 is 100%; therefore, examples 1 and 4 contain no additional alloying elements beyond those disclosed by Horiuchi in Table 1 and listed above. Example 1 disclosed by Horiuchi directly meets the composition limitations of claims 1, and 6-7. Example 4 directly meets the composition limitations of present claim 6. 
Horiuchi discloses that in producing the magnet the material is subjected to a solution heat treatment to produce a TbCu7 crystal phase [0052]. The alloy at this stage in the processing therefore meets the claimed limitation of a main phase having a TbCu7 crystal. Horiuchi discloses that the solution heat treatment occurs after sintering the material by heat treatment under a magnetic field [0049], [0052]; therefore, the magnetic material disclosed by Horiuchi following the solution treatment to form the TbCu7 phase meets the claimed limitation of a permanent magnet. Horiuchi discloses that the formed TbCu7 phase is maintained at room temperature [0056].
The solution treatment step disclosed by Horiuchi occurs at 1100            
                °
            
        C to             
                1190
                °
            
        C [0053] with a retention time of 3 to 28 hours [0054] followed by cooling at a rate of 170            
                °
            
        C/min or more [0056]. The present disclosure obtains the presently claimed magnet by press forming a material having the presently claimed composition under a magnetic field followed by sintering 7 phase (present disclosure [0049]). The solution treatment of the present disclosure holds the alloy at a temperature of 1100            
                °
            
        C to             
                1180
                °
            
        C for 1 to 30 hours followed by cooling at 150            
                °
            
        C/min or more (present disclosure [0048-50]). Solution treatment of example 1 of Horiuchi is solution heat treated at             
                1165
                °
            
        C for 12 hours and cooling at             
                170
                °
            
        C/min [0074], and example 4 of Horiuchi is solution heat treated at             
                1120
                °
            
        C for 16 hours and cooling at             
                180
                °
            
        C/min [0080]. The solution treatment conditions of examples 1 and 4 [0074], [0080] directly meet the solution treatment conditions of the present disclosure (present disclosure [0048-50]).
Horiuchi is silent on the volume of the TbCu7 crystal in the main phase at the intermediate stage of production in which the magnet has a TbCu7 structure. The crystal microstructure is a material property that is inseparable from the process of making a material and the chemical composition. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation or obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Given that Horiuchi discloses that examples 1 and 4 are formed with compositions that directly meet claimed composition expression, and that Horiuchi discloses solution treatment to form TbCu7 crystals in examples 1 and 4 which meet the solution heat treatment conditions of the present disclosure. The permanent magnets of examples 1 and 4 at a point in production following the solution heat treatment would be expected to have a volume ratio of the TbCu7 crystal phase to the main phase of 95% or more. Horiuchi discloses setting parameters in the solution treatment step to minimize the formation of crystal structures other than TbCu7 [0052-53], [0056]. It therefore would have been obvious to one of ordinary skill in the art to maximize the amount of TbCu7 7 would result in a microstructure meeting the claimed limitation of a volume ratio of TbCu7 of 95% or more.
Horiuchi does not disclose that there is Cu concentration variation in TbCu7 crystal the magnet following the solution heat treatment nor does Horiuchi disclose a Cu concentration variance in the magnet formed immediately following the solution heat treatment; however, a magnet meeting the limitations would be obvious to one of ordinary skill in the art in view of Horiuchi.
Horiuchi discloses that in phases for which a Cu distribution is sharp, it is easier to pin the magnetic wall which desirably yields higher coercive forces [0038]. In order to obtain the higher coercive forces, it would have been obvious to one of ordinary skill in the art to concentrate the Cu in the magnet formed immediately following the solution treatment disclosed by Horiuchi to obtain the sharp distribution which Horiuchi discloses attains the higher coercive forces. A sharp Cu distribution within a phase requires that Cu is localized within the phase and that the phase has a variation in Cu concentration. As paragraph [0039] of the present disclosure requires only the Cu concentration variance in four places in order to meet the claimed variance for the magnet as a whole, a phase with a sharp Cu distribution would be expected to meet the limitation that the variance of the Cu concentration is 0.7 or more in at least four places. 
Horiuchi attributes the improvements in coercive forces associated with the Cu concentration distribution to a wall pinning magnetization effect caused by the distribution of Cu [0026], [0039]. As described above it would have been obvious to one of ordinary skill in the art to concentrate the Cu in the magnet formed following the solution treatment temperature disclosed by Horiuchi to obtain the sharp distribution which Horiuchi discloses attains the higher coercive forces. As Horiuchi discloses that such a sharp Cu distribution causes a wall pinning magnetization effect, it would have been obvious to one of ordinary skill in the art that the 
Horiuchi discloses the TbCu7 phase as an intermediate, but Horiuchi does not disclose a finished magnet with the TbCu7 crystal phase.
‘562 teaches a permanent magnet (Title, detailed description first paragraph). The composition of the magnet taught by ‘562 discloses is substantially similar to that disclosed by Horiuchi (‘562 claim 1, summary of the invention section 5th paragraph). ‘562 discloses the magnet existing at room temperature in either a TbCu7 type phase or Tb2Ni17 single phase structure (page 7 last 2 paragraphs, page 11 lines 7-11). ‘562 discloses that X-ray diffraction results indicate a TbCu7 single phase structure (Working Examples section third paragraph, Fig. 2). Table 1 Examples 1-3, 5, 7-13 in ‘562 indicate no phase other than the TbCu7 (Table 1, working examples subsection); ‘562 therefore teaches ratios of the TbCu7 crystal to the total main phase of or approaching 100% by any measure, including by volume.  A singe phase TbCu7 meets the limitations of claim 1 regarding the main phase having a TbCu-7 crystal and the volume ratio of the TbCu-7 crystal to the main phase.  ‘562 teaches that a magnet with a single phase TbCu7 phase magnetic properties of the alloy are improved (page 7 lines 15-23).
Both Horiuchi and ‘562 teach permanent magnets of similar compositions which can form TbCu7 crystal structures.
It would have been obvious to one of ordinary skill in the art to use the intermediate magnet formed in the process disclosed by Horiuchi because ‘562 teaches that a magnet with a similar composition and such a crystal structure has improved magnetic properties and utility as a permanent magnet.
Horiuchi is silent on X-ray diffraction intensities. Relative X-ray diffraction intensities are material properties that are inseparable from the chemical composition. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness 7 [0052-53], [0056], the intermediate magnets formed following the solution treatment step of examples 1 and 4 disclosed by Horiuchi would be expected to exhibit a much stronger intensity of the TbCu7 peak relative to all other peaks, including the Th2Zn17 crystal at a diffraction angle 2            
                θ
            
         at 37.5 degree or more and 38.5 degree or less. As the TbCu7 peak intensity would be expected to be much stronger than the Th2Zn17 peak intensity, the ratios of the TbCu7 intensity to the Th2Zn17 peak for the material following the solution heat treatment of examples 1 and 4 would be expected to be low meeting the claimed limitation of 0.4 or less.

Claim(s) 1, 4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (US patent no. 4484957) cited in IDS dated February 25, 2019.
Regarding claims 1, 4, and 6-7 Higuchi discloses a permanent magnet (column 4 lines 50-51, column 5 lines 612-67). Compositions of the alloy to form the permanent magnet disclosed by Higuchi are expressed with the formula: R(NixFeyCo1-x-y-xCuz)A (column 4 lines 56-60). As this is a framework formula which expresses relative compositions, the expression disclosed by Higuchi may be expressed as: R100/ANi100xFe100yCu100zCo100-100x-100y-100z. Higuchi discloses that up to 20 atom (mole) percent of the total of Co, Fe and Ni may be replaced with at least one of Mn, Cr, V, Ti, Mo, Nb, Zr, W, Ta and Hf (column 6 lines 19-24). Compositions disclosed by Higuchi are rescaled to fit the presently claimed formula as described above and compared with the presently claimed composition in the table below

Higuchi
Present Invention
R
12.5 to 16.67 (column 4 lines 56-68)
p:                                             
                                                10.5
                                                ≤
                                                p
                                                ≤
                                                12.5
                                            
                                        ; 50% or more of p as Sm (claim 1)
Fe
1 to 65 (column 4 lines 56-68)
q:                                             
                                                25
                                                ≤
                                                q
                                                ≤
                                                40
                                            
                                         (claim 1)
M
Up to 20 of at least one of Mn, Cr, V, Ti, Mo, Nb, Zr, W, Ta and Hf (from the amount of Co, Ni, Fe, Cu column 6 lines 19-24)
r:                                             
                                                0.88
                                                ≤
                                                r
                                                ≤
                                                4.5
                                            
                                         (claim 1)
50% or more of r as Zr (claim 7)
Cu
2 to 30 (column 4 lines 56-68)
s:                                             
                                                3.5
                                                ≤
                                                s
                                                ≤
                                                10.7
                                            
                                         (claim 1)
Co
100 – the atom percent of Cu, Co, Ni (column 4 lines 56-68)
                                            
                                                100
                                                -
                                                p
                                                -
                                                q
                                                -
                                                r
                                                -
                                                s
                                            
                                         (claim 1)
At least one of Ni, V, Cr, Mn, Al, Ga, Nb, Ta, and W
Ni: 2 to 35 (column 4 lines 56-68)
Up to 20 of at least one of Mn, Cr, V, Ti, Mo, Nb, Zr, W, Ta and Hf (from the amount of Co, Ni, Fe, Cu column 6 lines 19-24)
20% or less of (100-p-q-r-s) (claim 6)


Higuchi discloses that R may be Y, La, Ce, Pr, Nd and Sm (column 4 lines 26-29). The amounts of Ni disclosed by Higuchi in examples (column 9 line 46, column 10 lines 15-16) are below 20 atom percent. The claimed compositions for Co, Fe, and M for claims 1, 5-7 fall within the ranges disclosed by Higuchi (column 4 lines 56-68, column 6 lines 19-24), and the claimed amount of R and the range disclosed by Higuchi share the common point of 12.5 (column 4 lines 56-68). When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Higuchi discloses that Sm is the 
Higuchi discloses that the sintered body which forms the magnet is of the TbCu7 type (column 12 lines 10-12).
Higuchi discloses subjecting the sintered magnet to an aging treatment at a temperature of 400                        
                            °
                        
                    C to                         
                            900
                            °
                        
                    C (column 6 lines 60-62) and an aging times of 3 to 10 hours (column 7 lines 9-10). Applicant achieves the claimed Cu distribution through aging at 550 to 680                        
                            °
                        
                    C as a processing step which obtains the Cu distribution of the present invention (paragraph [0052] of the present disclosure). 
Higuchi is silent on the Cu variance of locations within the magnetic material; however, a concentration variance at a given point (different from the sampling dependent claimed variance) is a material property that is inseparable from the process of making a material and the chemical composition. When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Given the composition of the permanent magnet with a TbCu7 crystal in the main phase overlaps the composition of the claimed permanent magnet with a TbCu7 crystal in the main phase and the aging treatment disclosed by Higuchi overlaps the aging treatment employed to attain the claimed Cu structure, it would be obvious to one of ordinary skill in the art that there would be variation within the Cu phase in the magnet disclosed by Higuchi, and such variation would be sufficient that the Cu concentration variance in at least four places would meet the claimed range for Cu variance, as described in paragraph [0039] of the present disclosure.
7 crystal phase and the Cu distribution; therefore the TbCu7 structure magnet for which Cu concentration variation is expected as described above would further be expected to meet the wall pinning magnetization curve limitations of claim 4.
Higuchi is silent on X-ray diffraction intensities. Relative X-ray diffraction intensities are material properties that are inseparable from the process of making a material and the chemical composition. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Given that Higuchi discloses that the sintered body which forms the magnet is of the TbCu7 type (column 12 lines 10-12), and that relative diffraction peaks are measures of relative proportions of given phases, the magnets disclosed by Higuchi would be expected to exhibit a much stronger intensity of the TbCu7 peak relative to all other peaks, including the Th2Zn17 crystal at a diffraction angle 2                        
                            θ
                        
                     at 37.5 degree or more and 38.5 degree or less. As the TbCu7 peak intensity would be expected to be much stronger than the Th2Zn17 peak intensity, the ratios of the TbCu7 intensity to the Th2Zn17 peak for the material following the solution heat treatment disclosed by Higuchi would be expected to be low meeting the claimed limitation of 0.4 or less.

Claim(s) 1, 4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘562 (JP-H058562-B2) cited in IDS dated February 25, 2019. References will be made to the English language translation provided in the action dated March 27, 2020.
Regarding claims 1, 4, and 6 ‘562 discloses a permanent magnet (Title, detailed description first paragraph). ‘562 discloses compositions in weight percent (claim 1, summary of th paragraph). The compositions in Table 1 which ‘562 considers to be examples of the invention (Table 1 working example 1-13) are converted to atom percent in the Table below, note the translation provides a translation of Japanese language headings, but data entries are taken from the tables as printed in the original Japanese language document:
Example
Sm
Ce
Pr
Y
Cu
Fe
Ti
Zr
Nb
Al
Co
R
M
1
11.51
—
—
—
3.22
36.86
2.78
—
—
—
45.63
11.51
2.78
2
10.88
—
—
1.53
2.68
34.65
2.24
—
—
—
48.02
12.41
2.24
3
12.07
—
—
—
2.72
27.93
1.92
—
—
—
55.36
12.07
1.92
4
11.79
—
—
—
1.95
25.23
2.73
—
—
—
58.31
11.79
2.73
5
—
13.30
—
—
5.65
26.32
1.44
—
—
—
53.29
13.30
1.44
6
—
12.70
—
—
3.23
24.51
1.72
—
—
—
57.84
12.70
1.72
7
6.15
6.26
—
—
2.80
30.68
2.58
—
—
—
51.52
12.41
2.58
8
5.66
—
5.90
—
2.98
38.83
2.96
—
—
—
43.67
11.56
2.96
9
11.26
—
—
—
2.66
34.44
1.41
0.16
—
1.43
48.63
11.26
1.57
10
12.15
—
—
—
2.30
28.11
0.51
0.33
0.41
—
56.19
12.15
0.84
11
11.74
—
—
—
1.94
25.12
2.17
—
—
0.96
58.06
11.74
2.17
12
—
12.65
—
—
3.22
24.41
1.71
—
—
0.76
57.25
12.65
1.71
13
5.64
—
5.87
—
2.96
38.67
2.14
—
—
1.02
43.69
11.51
2.14


Ranges determined from the above compositions calculated from Table 1 which ‘562 considers to be examples of the invention (Table 1 Working example 1-13) are compared with the presently claimed ranges in the table below.
Alloying Element
‘562 (calculated from Table 1 Working Examples 1-13)
Present Invention
R
11.26 to 13.30
Sm: 12.64 to 12.15
p:                                             
                                                10.5
                                                ≤
                                                p
                                                ≤
                                                12.5
                                            
                                        ; 50% or more of p as Sm (claim 1)

24.41 to 38.83
q:                                             
                                                25
                                                ≤
                                                q
                                                ≤
                                                40
                                            
                                         (claim 1)
M
0.84 to 2.96
r:                                             
                                                0.88
                                                ≤
                                                r
                                                ≤
                                                4.5
                                            
                                         (claim 1)
Cu
1.94 to 5.65
s:                                             
                                                3.5
                                                ≤
                                                s
                                                ≤
                                                10.7
                                            
                                         (claim 1)
Co
残 (remainder)
                                            
                                                100
                                                -
                                                p
                                                -
                                                q
                                                -
                                                r
                                                -
                                                s
                                            
                                         (claim 1)
At least one of Ni, V, Cr, Mn, Al, Ga, Nb, Ta, and W
0 to 1.43
20% or less of (100-p-q-r-s) (claim 6)


When converted to atom percent, the compositions which ‘562 considers as examples of the invention (Working Examples 1-13) overlap the composition ranges claimed in claims 1 and 6. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
‘562 discloses the magnet existing at room temperature in either a TbCu7 type phase or Tb2Ni17 single phase structure (page 7 last 2 paragraphs, page 11 lines 7-11). ‘562 discloses that X-ray diffraction results indicate a TbCu7 single phase structure (Working Examples section third paragraph, Fig. 2). Table 1 Examples 1-3, 5, 7-13 in ‘562 indicate no phase other than the TbCu7 (Table 1, working examples subsection); ‘562 therefore teaches ratios of the TbCu7 crystal to the total main phase of or approaching 100% by any measure, including by volume.  A singe phase TbCu7 meets the limitations of claim 1 regarding the main phase having a TbCu-7 crystal and the volume ratio of the TbCu-7 crystal to the main phase. 
‘562 discloses subjecting the sintered magnet to an aging treatment at a temperature of 350                        
                            °
                        
                    C to                         
                            900
                            °
                        
                    C and an aging times of 0.1 to 500 hours (claim 1, page 11 line 17 to page 12 line 2, summary of the invention 5th paragraph). Applicant achieves the claimed Cu distribution                         
                            °
                        
                    C as a processing step which obtains the Cu distribution of the present invention (paragraph [0052] of the present disclosure). 
‘562 is silent on the Cu variance of locations within the magnetic material; however, a concentration variance at a given place (different from the sampling dependent claimed variance) is a material property that is inseparable from the process of making a material and the chemical composition. When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Given the composition of the permanent magnet with a TbCu7 crystal in the main phase overlaps the composition of the claimed permanent magnet with a TbCu7 crystal in the main phase and the aging treatment disclosed by ‘562 overlaps the aging treatment employed to attain the claimed Cu structure, it would be obvious to one of ordinary skill in the art that there would be variation within the Cu phase in the magnet disclosed by ‘562, and such variation would be sufficient that the Cu concentration variance in at least four places would meet the claimed range for Cu variance, as described in paragraph [0039] of the present disclosure.
Paragraphs [0037-38] of the present disclosure indicate that wall pinning magnetization is a result of the TbCu7 crystal phase and the Cu distribution; therefore the TbCu7 structure magnet for which Cu concentration variation is expected as described above would further be expected to meet the wall pinning magnetization curve limitations of claim 4.
‘562 discloses that X-ray diffraction results indicate that for an example, a TbCu7 single phase peak is present at a stronger intensity than the peak corresponding to the Th2Zn17 phase (Example section second paragraph, Fig. 2). Though ‘562 is silent on the numerical values of the intensities or relative intensities, as the TbCu7 peak intensity would be expected to be much stronger than the Th2Zn17 peak intensity, the ratios of the TbCu7 intensity to the Th2Zn17 peak for 
Regarding claim 7, ‘562 does not disclose a specific example in which Zr is 50% or more of M; however, ‘562 does disclose that Ti, Zr, Hf, V, Nb, Mo, Mn, Cr, W. Si and Ta as interchangeable constituent elements, either alone or in combination, of what ‘562 considers M (claim 1, summary of the invention section). ‘562 therefore discloses embodiments in which Zr is the sole constituent component of M, and the claimed range for Zr within M falls with the range disclosed by ‘562. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Given ‘562 discloses that Zr is interchangeable with other constituent elements of M, it would have been obvious to one of ordinary skill in the art to substitute Zr for any of the other elements ‘5620discloses for M. An embodiment in which Zr is the sole constituent element of M meets the claimed limitation for the portion of M which is Zr.

Response to Arguments
Applicant's arguments filed December 4, 2020 have been fully considered but they are not persuasive. 
Applicant's remarks are not persuasive in overcoming rejections under 35 U.S.C. 103 as over Horiuchi (US 20150270040) in view of ‘562 (JP-H058562-B2), under 35 USC 103 over Higuchi (US patent no. 4484957), or under 35 USC over ‘562 (JP-H058562-B2) because all evidence of record suggests that a magnetic material meeting the claimed chemical composition, having only the TbCu7 phase would meet all claimed features. Note that the sole comparative example in the present disclosure only has 70% of the TbCu7 proportion. Rejections over Horiuchi in view of ‘562 are based on showing that the intermediate TbCu7 which Horiuchi discloses avoiding generating other phases in the intermediate [0056], and '562 teaches that a material with a TbCu7 phase is useful as magnetic material (claim 1, Table 1, 7 type crystal structure (column 12 lines 10-12), and '562 alone shows examples of the TbCu7 phase alone (Table 1, pages 14-15 of translation indicate that the results in the table are measured following aging). Any material which has a significantly greater proportion of the TbCu7 phase to any other phase (including Th2Zn17) would meet the x-ray diffraction limitations.
The coercive force and residual magnetization are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The one comparative example in Table 2 of the present disclosure has a coercive force of 350 kA/m and residual magnetization of 1.19 T, 350 kA/m is within the range of 100 to 500 kA/m and 1.19 T is near 1.21 T or more despite the comparative example failing to meet Cu variance and proportion of crystal phase requirements. There does not appear to be a difference of statistical and practical significance between coercive force and residual magnetization between inventive and comparative examples, and it does not appear that these ranges on residual magnetization and coercive force are required by the presently claimed permanent magnet. Applicant indicates that the magnetization of Higuchi and '562 disclose examples with lower residual magnetizations. Example 12 of Higuchi has a residual magnetization of 1.10 T (column 11 line 68), and example 8 of '562 a residual magnetization of 1.08 T. Even if residual magnetization were required by the claimed material, it does not appear likely that such a requirement would result in nonobvious differences from the prior art in view of the composition and crystal structure. 
Arguments of criticality of process parameters with respect to claimed properties were addressed in the office action in the office action dated September 4, 2020. Though the declaration filed February 23, 2021 does provide an additional comparative data point, the evidence as a whole still does not show that the process parameters are critical to resulting 
Arguments regarding rejections over multiple prior art references that the aging treatment temperatures, treatment times, and cooling conditions are necessary for attaining claimed properties of TbCu7 phase proportions and Cu variance are not persuasive because Higuchi (column 6 lines 60-62, column 7 lines 9-10) and ‘562 (page 8 last sentence of first paragraph) teach aging treatments with overlapping temperatures and holding times, and the references are silent on cooling conditions from the aging treatment. Applicant cites to the present disclosure to support the argument that aging treatment conditions are critical; however, paragraphs [0051-54] lack objective evidence that the aging treatment is critical for claimed properties, and there are only three inventive and one comparative example in Tables 1 and 2 of the present disclosure. The single comparative example differs from the broad conditions of paragraphs [0047-54] in not only the aging temperature but also in quenching rate prior to aging treatment [0048]. Neither the example provided in the declaration dated February 23, 2021 nor the comparative example in the specification as filed meets the claimed TbCu7 requirement. ‘562 does meet the TbCu7 requirement in that examples in Table 1 of ‘562 indicate only a TbCu7 phase, and the example quenching of 105°C per second does meet the quenching rate of paragraph [0048] of the present disclosure of 150°C per minute or more. Given that ‘562 meets the claimed result of the TbCu7 crystal structure, this result would not appear to be unexpected/nonobvious over the prior art. Further three inventive examples and one comparative example do not compare a sufficient number of tests both inside and outside the inventive aging parameter range to show that the resulting are commensurate in scope with the results of inventive ranges of parameters.
Additional arguments directed specifically to rejections over Horiuchi in view of ‘562 are not persuasive because the arguments are directed to crystal phases and aging treatments 7 phase as an intermediate [0056-61], and ‘562 is relied upon to show that the TbCu7 phase has utility as a magnet without converting the intermediate to a different crystal structure. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (MPEP2145(IV)). Horiuchi does not disclose any additional phases beyond the TbCu7 phase in the precursor/intermediate sintered material [0052-56], Horiuchi’s teaching of the benefits of a sharp Cu distribution [0038] herein relied upon, is sufficient motivation for distributing the Cu in a permanent magnetic material containing Cu. In the absence of further evidence, applicant’s arguments are not persuasive to show the nonobviousness of Horiuchi in view of ‘562, in view of the precursor phase and Cu distribution teachings of Horiuchi.
Regarding arguments that, '562 fails to disclose that a volume ratio of the TbCu7 crystal phase to the main phase is 95% or more, several examples of Table 1 of ‘562 indicate TbCu7 as the sole crystal phase and show, as the table shows examples of other crystal phases, including mixtures of TbCu7 when present. Arguments that the rapid cooling rate disclosed by examples of ‘562 prior to aging is 105°C per second would yield results different from the claimed range, it is noted that the present disclosure indicates quenching at a step before aging at a cooing rate of 150°C per minute or more [0048]; therefore, 105°C per second would meet this rate. Given the chemical composition crystal phase and the aging conditions ‘562 does disclose, absent any further evidence the magnet disclosed by ‘562 alone is substantially similar in both structure and process of forming, and would be expected to meet the presently claimed properties. See MPEP2112.01(I). Pages 14-15 of translation indicate that the results in the tables of ‘562, which do show a single TbCu7 phase, are measured following aging. 
Similarly, absent any further evidence, the aging conditions and chemical composition disclosed by Higuchi, are sufficiently similar to the inventive aging conditions and composition 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736